ICJ_128_Avena_MEX_USA_2003-02-05_ORD_01_NA_01_FR.txt. 93

DÉCLARATION DE M. LE JUGE ODA
[Traduction]

J'ai voté en faveur de l'ordonnance. J’estime toutefois nécessaire de
faire part de mes doutes quant à la définition donnée par la Cour des
«différends relatifs à l’interprétation ou à l'application» de la convention
de Vienne sur les relations consulaires. Ces doutes ont déjà été exprimés
clairement à trois reprises lors de deux affaires similaires sur lesquelles la
Cour avait statué (voir Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d'Amérique), mesures conservatoires, ordon-
nance du 9 avril 1998, C.I.J. Recueil 1998, p. 248; LaGrand ( Allemagne
c. Etats-Unis d'Amérique), mesures conservatoires, ordonnance du
3 mars 1999, CI.J. Recueil 1999 (1), p. 9; LaGrand (Allemagne c. Etats-
Unis d'Amérique), arrêt, C.J. Recueil 2001, p. 466).

A mon avis, la présente affaire constitue en substance une tentative du
Mexique visant à sauver la vie de ses ressortissants condamnés à mort par
des juridictions internes des Etats-Unis. Cette instance porte en effet sur
les droits de l’homme. plus particulièrement les droits de ressortissants
mexicains condamnés à la peine capitale, mais il n’y a pas de différend
quant à l'interprétation ou à l'application de la convention de Vienne.
Les Etats-Unis ont reconnu avoir manqué, en violation de la convention
de Vienne, à leurs obligations en matière de notification consulaire, et il
est vrai que les ressortissants mexicains n’ont pas reçu une protection
consulaire en temps voulu.

Selon moi, le Mexique a vu dans la convention de Vienne et dans la
violation reconnue par les Etats-Unis le seul moyer potentiellement à sa
disposition pour soumettre ces derniers à la compétence obligatoire de la
Cour. Etant donné qu'il n'existe actuellement aucure disposition de droit
international conférant à la Cour internationale de Justice une compé-
tence obligatoire universelle, le Mexique a cherché un mécanisme par
lequel il pouvait espérer porter une affaire devant la Cour de manière
unilatérale et s’est appuyé pour ce faire sur le protocole de signature
facultative à la convention, en vertu duquel le Mexique et les Etats-
Unis ont tous deux accepté de recourir à la juridiction obligatoire de la
Cour dans des différends relatifs à l'interprétation ou à l’application de
la convention.

Le Mexique prétend que ses ressortissants ont été condamnés à mort
sans avoir reçu d'assistance consulaire. Dans la plupart des cas, toutefois,
ils ont effectivement reçu une assistance consulaire au cours des étapes
procédurales (dont leurs recours en grâce) qui ont suivi leur condamna-
tion initiale. La présente affaire ne saurait porter sur les procédures judi-
ciaires internes des Etats-Unis, car celles-ci relèvent de l'autorité souve-
raine de ce pays. Il ne peut s'agir non plus d'interpréter ou d'appliquer la

20
AVENA ET AUTRES (DÉCL. ODA) 94

convention de Vienne, puisque les Etats-Unis ont reconnu qu'il y avait eu
violation. Quand bien même l'instance porterait sur les remèdes appro-
priés à mettre en œuvre en cas de violation de la convention, il s'agirait la
d’une question de droit international général, et non d’une question
d'interprétation ou d’application dudit instrument. Ce qui est véritable-
ment en jeu dans la présente affaire, c'est l’aversion, éprouvée par le
Mexique notamment, pour la peine capitale.

En s’immisçant dans le système de justice pénale d’un Etat (qu’il
s'agisse du procès, de la procédure d’appel ou du recours en grâce), la
Cour internationale de Justice ne respecte pas la scuveraineté de ce der-
nier et se place au même niveau que sa Cour suprême. La convention de
Vienne ne justifie en aucune manière que la Cour joue un tel rôle. Ainsi
que je l’ai déjà déclaré:

«La Cour ne saurait ni faire fonction de cour d’appel en matière
criminelle ni être saisie de requêtes tendant à ce qu'elle rende des
ordonnances d’habeas corpus. La Cour n’a pas compétence pour se
prononcer sur des questions relatives à la peine capitale et à son
application, et ne devrait pas intervenir dans ces domaines.»
(LaGrand ( Allemagne c. Etats-Unis d'Amérique), mesures conserva-
toires, ordonnance du 3 mars 1999, C.J. Recveil 1999 (1), déclara-
tion du juge Oda, p. 18.)

Jai ajouté:
«Il n'appartient pas à la Cour internationale de Justice de déter-
miner si la peine capitale est contraire à l’article 6 du pacte interna-

tional relatif aux droits civils et politiques de 1966 — du moins en
l'occurrence.» (Ibid. )

La présente affaire ne constitue pas davantage un cadre approprié pour
prendre une telle décision, ayant été introduite en vertu de la convention
de Vienne et non du pacte international relatif aux droits civils et poli-
tiques.

Je comprends parfaitement les questions importantes soulevées par la
peine capitale du point de vue des condamnés à mort, mais je réaffirme ce
que j'ai déclaré précédemment, à savoir que:

«s’il y a lieu de respecter les droits de [l'accusé] dès lors qu’ils ont
trait à des questions d’ordre humanitaire, il convient en même temps
de tenir compte des droits des victimes d'actes de violence (aspect
qui a souvent été négligé)» (ibid. ).

(Signé) Shigeru Opa.

21
